76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dwayne Eddie JUSTUS, Defendant-Appellant.
No. 95-5491.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 29, 1996.

Randolph Marshall Lee, Charlotte, NC, for Appellant.   Mark T. Calloway, United States Attorney, H. Thomas Church, Assistant United States Attorney, Charlotte, NC, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Dwayne Eddie Justus pled guilty to conspiracy to distribute and possess with intent to distribute marijuana, 21 U.S.C.A. § 846 (West Supp.1995).   He appeals his sentence of 87 months, contending that the district court clearly erred in finding that he had not accepted responsibility for his offense.   United States Sentencing Commission, Guidelines Manual, § 3E1.1 (Nov.1994).   We affirm.


2
Justus was arrested while co-defendants Donald and Mandy Griffin were delivering 100 pounds of marijuana to him.   In his first statement to investigators, Justus said he had bought about 700 pounds of marijuana from the Griffins between 1991 and 1994.   This statement agreed with information from the Griffins that they had been involved with about 800 pounds of marijuana since 1991 and had sold the majority of it to Justus.   However, in a later statement, Justus admitted to buying only 240 pounds of marijuana.   His last estimate was a mere 108 pounds, 70 pounds of which he said he was holding for Griffin.


3
The adjustment for acceptance of responsibility may be denied to a defendant who falsely denies or frivolously contests relevant conduct which the district court determines to be true.   USSG § 3E1.1, comment.  (n.1(a)).   We find that the district court did not clearly err in denying the reduction to Justus on this basis.


4
The sentence imposed by the district court is therefore affirmed.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED